DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Response to Amendment filed 08/03/2021.  Claims 21, 39, and 40 are amended.  Claim 34 is canceled.  Claims 21-33 and 35-40 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/03/2021, with respect to the rejection(s) of claim(s) 21-33 and 35-40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Candelore et al. (U.S. 2011/0219402), hereinafter Candelore.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 30-33, 38-40, are rejected under 35 U.S.C. 103 as being unpatentable over Strobl  et al. (U.S. 2018/0218395), hereinafter Strobl, in view of Costy et al. (U.S. 2010/0023393), hereinafter Costy, in view of Shenfield et al. (U.S. 2009/0049090), hereinafter Shenfield, in view of Candelore et al. (U.S. 2011/0219402), hereinafter Candelore.
	With respect to claim 21, Strobl teaches a method for transmitting interstitial messages, comprising: identifying, by a processor (fig. 1, content provider 110), a first media object that is one of being presented on a user device or to be presented on the user device ([0023], user request for media items); retrieving, by the processor from a first memory, a content for an interstitial message related to the first media object ([0023], content provider requests content from advertiser system 102); and transmitting, from the processor to the user device, the interstitial message ([0023], content provider provides the ad along with the content), the interstitial message configured to be presented audibly ([0027], the ads could be audio ads) on the user device one of concurrently with a presentation of the first media object on the user device or before the presentation of the first media object on the user device ([0023], the ads are presented with the requested media).

	Strobl in view of Costy fails to explicitly teach the interstitial message configured to be presented on the user device in response to a detection, at the user device, of an event in response to a presentation of the first media object on the user device and the ads are transmitted to the user device before the detection of the event, and the event being one of a like user event, a skip user event, and a playthrough user event;
 Shenfield teaches a system for creating advertisements for users (abstract).  
Shenfield teaches the interstitial message configured to be presented on the user device in response to a detection, at the user device, of an event in response to a presentation of the first media object on the user device and the ads are transmitted to the user device before the detection of the event caused by a user of the user device ([0024], ads are pre-stored on the user device and are shown to the user based on a trigger alert; [0028], triggers are based on the monitoring of the content of the user; [0044] – [0045], that a user has typed this word).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Strobl in view of Costy which creates 
Candelore teaches the event being one of a like user event, a skip user event, and a playthrough user event ([0074], For instance, in response to a particular action to alter the playback of an advertisement, such as an action to reduce the viewing time of the advertisement (e.g., x30 FF or skip), the advertisement control unit may substitute the broadcast advertisement with a pre-stored advertisement classified as part of a genre selected by the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Strobl in view of Costy in view of Candelore in order to allow a different advertisement to be played in response to skipping of the content or an advertisement as discussed in 0074.

With respect to claim 22, Strobl in view of Costy in view of Shenfield teaches the method of claim 21, further comprising sending, from the processor to the first memory, a query for the content for the interstitial message ([0023], the content provider sends the advertiser server an identifier of the media to obtain associated ads, which corresponds to a query for the ads or interstitial messages).
With respect to claim 23, Strobl in view of Costy in view of Shenfield teaches the method of claim 22, wherein the query includes a media object identifier ([0023], identifier of the media content).

With respect to claim 31, Strobl in view of Costy in view of Shenfield teaches the method of claim 30, wherein the second memory is the first memory (fig. 1, content providing system; [0023], the stored memory data at the content providing system, corresponding to the first/second memory).
With respect to claim 32, Strobl in view of Costy in view of Shenfield teaches the method of claim 30, wherein the information about the first media object includes at least a title, an artist, lyrics, a producer, or a release date ([0020], playlist includes content of a certain singer, correspond to an artist).
With respect to claim 33, Strobl in view of Costy in view of Shenfield teaches the method of claim 30, further comprising sending, from the processor to the second memory, a query that includes a media object identifier ([0023], the content provider uses the media content request to identify the playlist with other content, corresponding to a query).
With respect to claim 38, Strobl in view of Costy in view of Shenfield teaches the method of claim 21, further comprising causing, by the processor and before a completion of the transmitting the interstitial message, a commencement of a transmission of a second media object to the user device ([0023], the playlist is transmitted with the advertisements, which is interpreted as commencing the transmission of the objects of the playlist and advertisements 
Claims 39-40 correspond to claim 1, and are rejected accordingly.

Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Strobl  et al. (U.S. 2018/0218395), hereinafter Strobl, in view of Costy et al. (U.S. 2010/0023393), hereinafter Costy, in view of Shenfield et al. (U.S. 2009/0049090), hereinafter Shenfield, in view of Candelore et al. (U.S. 2011/0219402), hereinafter Candelore. in view of Altberg et al. (U.S. 2008/0255977), hereinafter Altberg.
With respect to claim 24, Strobl in view of Costy in view of Shenfield teaches the method of claim 21, however fails to teach further comprising retrieving, by the processor from a second memory, a social network information.  Altberg teaches directing advertisements based on friends referrals from data of a social network ([0287]).  It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to modify the system of Strobl in view of Costy in view of Shenfield which teaches selecting advertisements based on media with the teaching of Altberg of selecting advertisements based on data from a social network as the user may desire to see recommendations from friends as suggested by Altberg ([0284]).

With respect to claim 25, Strobl in view of Costy in view of Shenfield in view of Altberg teaches the method of claim 24, wherein the second memory is the first memory (Altberg, fig. 1, database 125 – see also [0231], database contains social network data).

With respect to claim 27, Strobl in view of Costy in view of Shenfield in view of Altberg teaches the method of claim 26, wherein: the query includes a user identifier; and the social network information includes a list of members of a social network that corresponds to the user identifier (Altberg [0231], the social network member ID is used to determine friends).
With respect to claim 28, Strobl in view of Costy in view of Shenfield in view of Altberg teaches the method of claim 27, wherein: the query further includes an identifier of the first media object (Strobl, [0023], identifier of the media object); and the social network information further includes an indication of the members of the social network that have performed an act to express an opinion about the first media object (Altberg, [0237-0248], friends opinions about content).
With respect to claim 29, Strobl in view of Costy in view of Shenfield in view of Altberg teaches the method of claim 28, wherein the act comprises at least one of an act to cause an indication of a favorable opinion about the first media object (Altberg [0237-0238], opinion about the content), an act to cause a presentation of the first media object to skip, or an act to cause the presentation of the first media object to continue through to a completion of the first media object.

s 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al. (U.S. 2018/0218395), hereinafter Strobl, in view of Costy et al. (U.S. 2010/0023393), hereinafter Costy, in view of Shenfield et al. (U.S. 2009/0049090), hereinafter Shenfield, in view of Candelore et al. (U.S. 2011/0219402), hereinafter Candelore. in view of Sura et al. (U.S. 2015/0339728), hereinafter Sura.
With respect to claim 35, Strobl in view of Costy in view of Shenfield teaches the method of claim 21, however fails to teach wherein the generating the interstitial message is based on a geolocation information of the user device.  Sura teaches an ad server generating an ad based on information retrieved from a local database, such as geolocation of the user device ([0179]).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Strobl in view of Costy in view of Shenfield which teaches generating ads based on a user request for content with the teaching of Sura of supplementing the ad request with additional information retrieved from local storage such as GPS location of the user device in order to further tailor the ad of Strobl as suggested by Sura in the cited section.
With respect to claim 36, Strobl in view of Costy in view of Shenfield in view of Sura teaches the method of claim 35.  Strobl fails to teach further comprising receiving, by the processor from a second memory, the geolocation information of the user device.  Sura teaches an ad server generating an ad based on information retrieved from a local database, such as geolocation of the user device ([0179]).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Strobl in view of Costy in view of Shenfield which teaches generating ads based on a user request for content .

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al. (U.S. 2018/0218395), hereinafter Strobl, in view of Costy et al. (U.S. 2010/0023393), hereinafter Costy, in view of Shenfield et al. (U.S. 2009/0049090), in view of Candelore et al. (U.S. 2011/0219402), hereinafter Candelore, in view of Sura et al. (U.S. 2015/0339728), hereinafter Sura, in view of Joshi et al. (U.S. 2011/0218044), hereinafter Joshi.
With respect to claim 37, Strobl in view of Costy in view of Shenfield in view of Sura teaches the method of claim 35, however fails to explicitly teach further comprising: comparing, by the processor, the geolocation information of the user device and a location of a future live performance by an artist associated with the first media object; and determining, by the processor, that a difference between the geolocation information of the user device and the location of the future live performance is less than a threshold, wherein, in response to a determination that the difference is less than the threshold, the generating the interstitial message includes, in the interstitial message, an information about the future live performance.  Joshi teaches in [0064] that a user selects media content and based on the selections of a music by a certain artist, and based on the location of the user being close to the user’s residence, the system will select an advertisement about the future concert including the location of the concert.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Strobl in view of Costy in view of Shenfield in view .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442